—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered October 27, 1987, convicting him of burglary in the second degree, possession of burglar’s tools, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of burglarizing the second-floor apartment of a three-family house in East Flatbush during the morning of December 19, 1986.
Contrary to the defendant’s argument, the court did not improvidently exercise its discretion in ruling, after a Sandoval hearing, that the People could inquire into the underlying facts of the defendant’s two youthful offender adjudications, both of which involved robberies committed in 1983 (see, People v Duffy, 36 NY2d 258, 264, cert denied 423 US 861; People v Wendel, 123 AD2d 410).
We have reviewed the defendant’s remaining arguments and find them to be either unpreserved for appellate review or without merit (see, People v Charles, 111 AD2d 405; People v Glover, 57 NY2d 61; People v Suitte, 90 AD2d 80). Mangano, J. P., Lawrence, Kooper and Harwood, JJ., concur.